FILED

UNITED STATES DISTRICT COURT JUL 3 a 2011'
FOR THE DISTRICT OF COLUMBIA Clark. 0.8. BlatrIct & Bankruptcy

Courts for the District at Columbla

Stacy Brown, )
Petitioner, l
v. l Civil Action No. / 7‘-  
l
U.S. Parole Commission at al., )
Respondents. i
MEMORANDUM OPINION

Petitioner, proceeding pro se, is a prisoner currently incarcerated at the District’s
Correctional Treatment Facility. He has submitted a Petition for a Writ of Habeas Corpus
purportedly to challenge his 1981 sentence of 16 to 51 years imposed by the Superior Court of
the District of Columbia for “burglary, assault, etc.” Pet. at 2. Petitioner names the United
States Parole Commission (“Parole Commission”) as a respondent and admits that his “parole
term was ‘revoked’ approximately four times . . . as the reSult of parole infractions . . . .” Id. at
5. Although the Commission is not the proper respondent to a habeas petition, see Rumsﬁld v.
Padilla, 542 US. 426, 439 (2004); Blair—Bey v. Quick, 151 F.3d 1036, 1039 (DC. Cir. 1998),
petitioner appears to have named his warden as well. Hence, the Court will consider the merits
of the petition.

"A court . . . entertaining an application for a writ of habeas corpus shall forthwith award
the writ or issue [a Show cause] order . . ., unless it appears from the application that the applicant
or person detained is not entitled thereto." 28 U.S.C. § 2243. The extraordinary remedy of

habeas corpus is available to District of Columbia prisoners if the prisoner shows that he is "in

1

custody in violation of the Constitution or laws or treaties of the United States." 28 U.S.C.
§ 2241(c)(3).

The petition is difﬁcult to follow and will be liberally construed. Petitioner’s current
custody stems not from the Superior Court judgment but from a conviction in “the district court”
that is due to expire on August 16, 2014. Pet. at 6; see US. 12. Brown, No. 05-cr-00227 (D.D.C.
Feb. 19, 2014) (Walton, J.) (revoking supervised release and sentencing petitioner to six months’
incarceration followed by 36 months’ supervised release). Presumably because the. Superior
Court sentence has yet to expire and petitioner’s federal conviction might be the basis for yet
another parole violation, the Parole Commission, as the parole authority over District of
Columbia offenders, has lodged a detainer that petitioner claims affects his ability to be placed in
home conﬁnement or a halfway house one year prior to his release date. See Pet. at 2.
Petitioner contends that “the lodged detainer shall be released,” id., essentially because it violates
the separation of powers doctrine. According to petitioner, the detainer is an impermissible
delegation of the sentencing court’s authority to the Parole Commission. Id. at 6. Petitioner

seeks to have DC. Code §§ 24-131, 133 declared unconstitutional “and to dislodge his detainer.”
Id. at 7.

The United States Parole Commission has jurisdiction over D.C. parolees and supervisees
to revoke parole or to modify parole conditions. DC. Code §§ 24-13 1 , 24-133(c)(2); see Taylor
v. US. Parole Comm ’n, 860 F. Supp. 2d 13, 15-16 (D.D.C. 2012). In exercising that authority,
“the Commission has broad authority to issue, defer or withdraw parole violator[] warrants or
lodge them as detainers.” Thompson v. US. Parole Comm ’n, 553 F. Supp. 1027, 1030 (D.D.C.
1983); see accord Brooks v. US. Parole Comm ’n, 510 F. Supp. 2d 105 (D.D.C. 2007) (ﬁnding the
Parole Commission’s lodging of a detainer to be executed upon the DC. Code offender’s release

2

from his current federal sentence “clearly within the Commission’s authority”). Because the
District's parole and supervised release statutes govern the execution of a judicially imposed
sentence, “[t]he Parole Commission's administrative authority over supervised release and its
power to impose a sentence when such release is revoked does not constitute a usurpation of a
judicial function or violate the separation-of-powers doctrine.” Taylor, 860 F. Supp. 2d at 16
(citing Smallwood v. US. Parole Comm ’n, 777 F. Supp. 2d 148, 150 (D.D.C. 2011)); see Hammett
v. US. Parole Comm '11, No. 10-442, 2010 WL 1257669, at *1 (D.D.C. Apr. 2, 2010) (observing
that "[t]his argument, and similar separation of powers arguments, have been raised often and
rejected each time"); accord Ray v. US. Parole Comm’n. No. 11-2127, 2012 WL 252238, at *2
(D.D.C. Jan. 26, 2012) (“The Commission does not usurp ajudicial function when, as here, it acts
“pursuant to the parole laws and regulations of the District of Columbia,” . . . (quoting DC. Code
§ 24—131(c)); Watson v. US. Parole Comm ’n, 869 F. Supp. 2d 145, 149 (D.D.C. 2012) (citing
cases); Washington v. US. Parole Comm ’n, 859 F. Supp. 2d 21, 23-24 (D.D.C. 2012) (same);
Leach v. US. Parole Comm 'n, 522 F. Supp. 2d 250, 251 (D.D.C. 2007) (same). The instant
petition presents nothing new to compel a different result on the separation of powers argument.
Apart from the grounds predicated on the Commission’s authority, petitioner states that he

is “attacking his 16 to 51 years sentence" imposed by the Superior Court because “prison ofﬁcials

had run his count charges within a ‘consecutive’ manner . . . in violation of his 8th amendment
right," and the Constitution’s doublejeopardy and ex postfactoclauses. Pet. at 5 (Ground One)
(emphasis supplied). From all indications, petitioner is currently serving the federal sentence.
The vaguely worded supporting facts do not establish (1) when the alleged miscalculation of the
DC. sentence occurred, (2) who the “prison officials" are, i.e., federal or local, and (3) the

immediate consequences, if any, arising from the alleged miscalculation. In other words,

3

petitioner has not established the “in custody” requirement for obtaining habeas relief from the
DC. sentence. Hence, the Court will deny the petition in its entirety without prejudice. A

separate order accompanies this Memorandum Opinion.

4, United States Disirict Judgei 

DATE: July :3 ‘1” ,2014